COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ALCANTAR    ENTERPRISES,  LLC
 D/B/A ALCANTAR APARTMENTS,                    §
                                                               No. 08-14-00165-CV
                  Appellant,                   §
                                                                  Appeal from the
 v.                                            §
                                                                327th District Court
 CARLOS GALLEGOS AND LUZ                       §
 MARIA RIVAS, INDIVIDUALLY AND                               of El Paso County, Texas
 AS NEXT FRIENDS OF JENNIFER                   §
 GALLEGOS       AND     ASHLEY                                (TC# 2011-DCV05300)
 GALLEGOS, MINORS,                              §

                  Appellees.

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion of the parties to reverse the trial court’s

judgment and remand this case to the trial court for entry of a new judgment pursuant to the

parties’ settlement agreement. We grant the motion and set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Costs of appeal are

taxed against Appellant. See TEX. R. APP. P. 42.1(d). As requested by the parties, the mandate

will issue with the judgment and without delay. See TEX. R. APP. P. 18.1(c).


                                            STEVEN L. HUGHES, Justice
May 4, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.